Citation Nr: 1728072	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-25 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to service-connected type 2 diabetes mellitus and/or in-service exposure to herbicide agents.

2.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected type 2 diabetes mellitus and/or in-service exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's representative


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to September 1971, including service in the Republic of Vietnam.

These matters come to the Board of Veterans' Appeals (Board) from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in May 2009. 

In April 2017, the Veteran's representative appeared at a scheduled hearing before the undersigned Veterans Law Judge and testified that his appearance satisfies the Veteran's request for a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current hypertension and erectile dysfunction were caused by his service-connected type 2 diabetes mellitus and/or were caused by his in-service exposure to herbicide agents such as Agent Orange.

Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).

Generally, review of the record reveals that VA has not yet obtained a medical opinion that adequately addresses the Veteran's theories of entitlement; thus, such opinions must be obtained on remand.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the Board notes that VA treatment records dated in February 2002 and October 2010 indicate that the Veteran was hospitalized at Chillicothe VA medical center (VAMC) for three days in October 1995 to treat uncontrolled hypertension.  Review of the record reveals that a complete copy of these treatment records have not been associated with the claims file, as the only record dated in October 1995 is a "pharmacy education note."  These records should be obtained on remand.  38 U.S.C.A. § 5103A(c)(1)(B); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file outstanding records of the Veteran's treatment at the Chillicothe VA medical center, to include records of his October 1995 hospitalization for uncontrolled hypertension.  If records of his October 1995 hospitalization are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  After completing the development requested above, obtain a medical opinion from an appropriate clinician regarding the likely etiology of the Veteran's hypertension and erectile dysfunction.  The clinician must be provided access to the Veteran's claims file and indicate review of the claims file in a report.  After reviewing the claims file, the reporting clinician should address the following questions:

Hypertension

   (a) Is it at least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected type 2 diabetes mellitus?

   (b) Is it at least as likely as not that the Veteran's hypertension had its onset during, or is otherwise related to, his active service?  The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the NAS has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  The opinion should also take into consideration the Veteran's report that he was diagnosed with hypertension in 1971 and has been "off and on various medications since that time."  See November 2008 VA examination report.

Erectile Dysfunction

   (c) Is it at least as likely as not that the Veteran's erectile dysfunction was caused or aggravated by his service-connected type 2 diabetes mellitus?

   (d) Is it at least as likely as not that the Veteran's erectile dysfunction had its onset during, or is otherwise related to, his active service?  The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, and take into consideration the Veteran's report that this condition had its onset in 1966.  See June 2003 VA examination reports.

The reporting clinician is advised that the term "aggravation" is defined for this purpose as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

If aggravation is present, the reporting clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.

The clinician must address the Veteran's lay statements, and all findings and conclusions should be supported with complete rationale.  If the reporting clinician cannot provide a requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicated the claims on appeal based on the entirety of the evidence.  If the benefits sought remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




